In an action to recover damages for personal injuries, the defendant Carlos Arango appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Rothenberg, J.), dated January 26, 2012, as denied his motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against him.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The Supreme Court properly denied the appellant’s motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against him. The conflicting deposi*700tion testimony submitted in support of the motion revealed the existence of triable issues of fact as to whether the collision of the appellant’s vehicle with the rear of the vehicle operated by the defendant Arthur Adimolfi caused or contributed to the alleged injuries sustained by the plaintiff in the subject multivehicle, chain-reaction accident (see Leung v Bolton, 95 AD3d 836, 837 [2012]; Polanco-Espinal v City of New York, 84 AD3d 914 [2011]; Omrami v Socrates, 227 AD2d 459 [1996]). Since the appellant failed to meet his prima facie burden, his motion for summary judgment was properly denied regardless of the sufficiency of the opposing papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]; Brown v Demon Trucking, Inc., 104 AD3d 634 [2013]).
The plaintiff’s remaining contention is without merit. Mastro, J.P., Rivera, Lott and Cohen, JJ., concur.